10/03/2017


                                          DA 16-0525
                                                                                         Case Number: DA 16-0525

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2017 MT 242N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

MICHAEL JEFFERY ROOT,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Second Judicial District,
                       In and For the County of Butte-Silver Bow, Cause No. DC-12-116
                       Honorable Brad Newman, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Michael Jeffery Root (Self-Represented), Shelby, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Eileen Joyce, Butte-Silver Bow County Attorney, Butte, Montana



                                                   Submitted on Briefs: September 13, 2017

                                                              Decided: October 3, 2017


Filed:

                       __________________________________________
                                         Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Michael Root (Root) appeals from a District Court order denying Root’s motion to

compel the State to provide criminal histories of witnesses who testified at his jury trial in

February 2013. We affirm.

¶3     On July 27, 2012, Lawrence Lee was driving his truck when he picked up two

individuals, Root and a juvenile referred to as S.R., in Butte, Montana. The passengers

asked for a ride up the hill to Walkerville. During this ride, Lawrence Lee was stabbed

by Root in the arm and neck and cut on his hand. After S.R. jumped out of the truck and

Root was forced out by Lee, S.R. and Root fled the scene.

¶4     On February 14, 2013, a jury convicted Root of attempted deliberate homicide, a

felony. The jury also made a separate finding that Root knowingly displayed, brandished

or otherwise used a dangerous weapon in the commission to such offense. On August 15,

2013, the District Court sentenced Root to a term of forty years at the Montana State

Prison for the underlying offense, and to a consecutive ten-year term of imprisonment for

the weapon enhancement. Root subsequently filed an appeal. On October 27, 2015, this




                                              2
Court affirmed Root’s conviction. State v. Root, 2015 MT 310, ¶¶ 30-31, 381 Mont. 314,

359 P.3d 1088.

¶5     On July 6, 2016, Root filed a motion to compel criminal records of three State

witnesses and a fourth witness who was called by the defense. In his motion, Root also

requested records from adult probation and parole, the sheriff’s office, and any other

correctional institution related to any criminal placements of each of the witnesses at

issue. Lastly, Root requested documents maintained by the County Attorney’s Office and

other Butte-Silver Bow County law enforcement agencies related to any plea bargains,

deals, gifts, or inducements offered to the witnesses at issue. Root contends that he needs

this information to assist in preparation of a petition for post-conviction relief.

¶6     “A district court’s decision to grant or deny a post-trial motion is discretionary.

We review such rulings in criminal cases for an abuse of discretion. The burden of

demonstrating such an abuse is on the party seeking reversal of the district court’s

ruling.” State v. Ferre, 2014 MT 96, ¶ 11, 374 Mont. 428, 322 P.3d 1047 (citing State v.

Griffin, 2007 MT 289, ¶ 10, 339 Mont. 465, 172 P.3d 1223; State v. Sheehan, 2005 MT
305, ¶ 18, 329 Mont. 417, 124 P.3d 1119)).

¶7     There is nothing in Montana’s statutory law that allows a petitioner to obtain

discovery before a petition for post-conviction relief is filed. Here, Root is making a

discovery request. However, the period for discovery in his case is long overdue. By the

time Root filed his motion to compel, it had been over three years since his sentencing

and nine months since this Court affirmed his conviction and sentencing. We hold that



                                               3
the District Court did not abuse its discretion in denying Root’s motion to compel

discovery.

¶8    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review.

¶9    Affirmed.


                                                 /S/ MIKE McGRATH


We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR
/S/ LAURIE McKINNON
/S/ JIM RICE




                                            4